       Case 4:19-cr-00264-SDJ-KPJ Document 91 Filed 11/14/19 Page 1 of 6 PageID #: 529

AO 472 (Rev. 09/16) Order of Detention Pending Trial


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                           Eastern District of Texas

                   United States of America                             )
                              v.                                        )
                                                                        )     Case No. 4:19-cr-264
                            Ben Westin                                  )
                              Defendant                                 )

                                       ORDER OF DETENTION PENDING TRIAL
                                                       Part I - Eligibility for Detention

      Upon the

                   Motion of the Government attorney pursuant to 18 U.S.C. § 3142(f)(1), or
                   Motion of the Government or Court’s own motion pursuant to 18 U.S.C. § 3142(f)(2),

the Court held a detention hearing and found that detention is warranted. This order sets forth the Court’s findings of fact
and conclusions of law, as required by 18 U.S.C. § 3142(i), in addition to any other findings made at the hearing.

                             Part II - Findings of Fact and Law as to Presumptions under § 3142(e)

      A. Rebuttable Presumption Arises Under 18 U.S.C. § 3142(e)(2) (previous violator): There is a rebuttable
      presumption that no condition or combination of conditions will reasonably assure the safety of any other person
      and the community because the following conditions have been met:
             (1) the defendant is charged with one of the following crimes described in 18 U.S.C. § 3142(f)(1):
                   (a) a crime of violence, a violation of 18 U.S.C. § 1591, or an offense listed in 18 U.S.C.
                   § 2332b(g)(5)(B) for which a maximum term of imprisonment of 10 years or more is prescribed; or
                   (b) an offense for which the maximum sentence is life imprisonment or death; or
                   (c) an offense for which a maximum term of imprisonment of 10 years or more is prescribed in the
                   Controlled Substances Act (21 U.S.C. §§ 801-904), the Controlled Substances Import and Export Act
                   (21 U.S.C. §§ 951-971), or Chapter 705 of Title 46, U.S.C. (46 U.S.C. §§ 70501-70508); or
                   (d) any felony if such person has been convicted of two or more offenses described in subparagraphs
                   (a) through (c) of this paragraph, or two or more State or local offenses that would have been offenses
                   described in subparagraphs (a) through (c) of this paragraph if a circumstance giving rise to Federal
                   jurisdiction had existed, or a combination of such offenses; or
                   (e) any felony that is not otherwise a crime of violence but involves:
                   (i) a minor victim; (ii) the possession of a firearm or destructive device (as defined in 18 U.S.C. § 921);
                   (iii) any other dangerous weapon; or (iv) a failure to register under 18 U.S.C. § 2250; and
             (2) the defendant has previously been convicted of a Federal offense that is described in 18 U.S.C.
             § 3142(f)(1), or of a State or local offense that would have been such an offense if a circumstance giving rise
             to Federal jurisdiction had existed; and
             (3) the offense described in paragraph (2) above for which the defendant has been convicted was
             committed while the defendant was on release pending trial for a Federal, State, or local offense; and
             (4) a period of not more than five years has elapsed since the date of conviction, or the release of the
             defendant from imprisonment, for the offense described in paragraph (2) above, whichever is later.
                                                                                                                     Page 1 of 3
       Case 4:19-cr-00264-SDJ-KPJ Document 91 Filed 11/14/19 Page 2 of 6 PageID #: 530

AO 472 (Rev. 09/16) Order of Detention Pending Trial

      B. Rebuttable Presumption Arises Under 18 U.S.C. § 3142(e)(3) (narcotics, firearm, other offenses): There is a
      rebuttable presumption that no condition or combination of conditions will reasonably assure the appearance of the
      defendant as required and the safety of the community because there is probable cause to believe that the defendant
      committed one or more of the following offenses:
             (1) an offense for which a maximum term of imprisonment of 10 years or more is prescribed in the
             Controlled Substances Act (21 U.S.C. §§ 801-904), the Controlled Substances Import and Export Act (21
             U.S.C. §§ 951-971), or Chapter 705 of Title 46, U.S.C. (46 U.S.C. §§ 70501-70508);
             (2) an offense under 18 U.S.C. §§ 924(c), 956(a), or 2332b;
             (3) an offense listed in 18 U.S.C. § 2332b(g)(5)(B) for which a maximum term of imprisonment of 10 years
             or more is prescribed;
             (4) an offense under Chapter 77 of Title 18, U.S.C. (18 U.S.C. §§ 1581-1597) for which a maximum term of
             imprisonment of 20 years or more is prescribed; or
             (5) an offense involving a minor victim under 18 U.S.C. §§ 1201, 1591, 2241, 2242, 2244(a)(1), 2245,
             2251, 2251A, 2252(a)(1), 2252(a)(2), 2252(a)(3), 2252A(a)(1), 2252A(a)(2), 2252A(a)(3), 2252A(a)(4),
             2260, 2421, 2422, 2423, or 2425.

      C. Conclusions Regarding Applicability of Any Presumption Established Above

               The defendant has not introduced sufficient evidence to rebut the presumption above.
               OR
               The defendant has presented evidence sufficient to rebut the presumption, but after considering the
               presumption and the other factors discussed below, detention is warranted.

                                  Part III - Analysis and Statement of the Reasons for Detention

     After considering the factors set forth in 18 U.S.C. § 3142(g) and the information presented at the detention hearing,
the Court concludes that the defendant must be detained pending trial because the Government has proven:

      By clear and convincing evidence that no condition or combination of conditions of release will reasonably assure
      the safety of any other person and the community.

      By a preponderance of evidence that no condition or combination of conditions of release will reasonably assure
      the defendant’s appearance as required.

In addition to any findings made on the record at the hearing, the reasons for detention include the following:

           Weight of evidence against the defendant is strong
           Subject to lengthy period of incarceration if convicted
           Prior criminal history
           Participation in criminal activity while on probation, parole, or supervision
           History of violence or use of weapons
           History of alcohol or substance abuse
           Lack of stable employment
           Lack of stable residence
           Lack of financially responsible sureties
           Lack of significant community or family ties to this district
           Significant family or other ties outside the United States
                                                                                                                     Page 2 of 3
       Case 4:19-cr-00264-SDJ-KPJ Document 91 Filed 11/14/19 Page 3 of 6 PageID #: 531

AO 472 (Rev. 09/16) Order of Detention Pending Trial

           Lack of legal status in the United States
           Subject to removal or deportation after serving any period of incarceration
           Prior failure to appear in court as ordered
           Prior attempt(s) to evade law enforcement
           Use of alias(es) or false documents
           Background information unknown or unverified
           Prior violations of probation, parole, or supervised release

OTHER REASONS OR FURTHER EXPLANATION:
See Attachment A.



The defendant is remanded to the custody of the Attorney General or to the Attorney General’s designated representative
for confinement in a corrections facility separate, to the extent practicable, from persons awaiting or serving sentences or
being held in custody pending appeal. The defendant must be afforded a reasonable opportunity for private consultation
with defense counsel. On order of a court of the United States or on request of an attorney for the Government, the person
in charge of the corrections facility must deliver the defendant to a United States Marshal for the purpose of an appearance
in connection with a court proceeding.


                SIGNED this 14th day of November, 2019.




                                                       ___________________________________
                                                       Christine A. Nowak
                                                       UNITED STATES MAGISTRATE JUDGE




                                                                                                                   Page 3 of 3
Case 4:19-cr-00264-SDJ-KPJ Document 91 Filed 11/14/19 Page 4 of 6 PageID #: 532


                                       ATTACHMENT “A”

         Defendant Ben Westin is charged by Indictment with a violation of Titles 21 U.S.C. §
 841(a)(1) and 18 U.S.C. § 2—Possession with the Intent to Distribute and Distribution of
 Controlled Substances Resulting in Death and Aiding and Abetting (Count 1); a violation of Title
 21 U.S.C. § 846—Conspiracy to Distribute and Possess with the Intent to Distribute a Controlled
 Substance (Count 2); a violation of Titles 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2—Possession
 with the Intent to Distribute and Distribution of Controlled Substances and Aiding and Abetting
 (Count 5); and a violation of Title 18 U.S.C. § 924(c)—Possession of a Firearm in Furtherance of
 a Drug Trafficking Crime (Count 6). Per the Indictment, Count 1 carries a term of imprisonment
 of not less than twenty (20) years and not more than life; a fine of not more than $5,000,000, or
 both; a term of supervised release of at least five (5) years; and a special assessment of $100.
 Count 2 carries a term of imprisonment of not more than twenty (20) years; a fine of not more than
 $1,000,000, or both; a term of supervised release of at least three (3) years; and a special
 assessment of $100. Count 5 carries a term of imprisonment not more than twenty (20) years; a
 fine of not more than $1,000,000, or both; a term of supervised release of at least three (3) years;
 and a special assessment of $100. Count 6 carries a term of imprisonment of not less than five (5)
 years and not more than life, which imprisonment must be consecutive to any other sentence
 imposed for the drug trafficking crime during which the firearm was possessed; a fine of not more
 than $250,000, or both; a term of supervised release of not more than three (3) years; and a special
 assessment of $100. The Government has sought to detain Defendant under Title 18 U.S.C. §§
 3142(f)(1) and 3142(f)(2). On November 6, 2019, the Court held a hearing to determine whether
 Defendant should be held in custody pending trial in accordance with 18 U.S.C. § 3142(f).
 Assistant United States Attorney Jay R. Combs appeared on behalf of the Government. Defense
 counsel John Wilson appeared on behalf of Defendant. The Parties concurred the presumption is
 applicable to this case.

         The Court has considered the presumption arising under Title 18 U.S.C. §3142(e), as well
 as the testimony and evidence presented at the detention hearing (including the testimony of Task
 Force Officer David Roach, Dallas Police Department), and the Pretrial Services Report, in light
 of all the factors listed in 18 U.S.C. § 3142(g)—including the nature and circumstances of the
 offense charged, the apparent weight of the evidence against Defendant, Defendant’s history and
 characteristics, and the nature and seriousness of the danger to any person or the community.

 EVIDENCE PRESENTED:

 The Government’s Evidence Shows Defendant is a Danger to the Community and a Flight
 Risk.

        The Government offered testimony from Task Force Officer David Roach with the Dallas
 Police Department. TFO Roach is employed as a Detective with the Dallas Police Department ,
 and he is currently assigned to the Drug Enforcement Agency. The Court found TFO Roach’s
 testimony to be credible. TFO Roach testified to the following:

         TFO Roach was contacted in January 2019 for assistance in the investigation of a fatal
 overdose that occurred in Fairview, Texas. During the course of the investigation, Defendant was
 identified as a “retail distributor” of narcotics for the Bussell DTO in the Dallas-Fort Worth area
Case 4:19-cr-00264-SDJ-KPJ Document 91 Filed 11/14/19 Page 5 of 6 PageID #: 533


 and Oklahoma. TFO Roach advised that Defendant was involved in numerous drug transactions
 (including specifically of Oxycodone and Alprazolam) and estimated Defendant participated in
 drug transactions on a daily basis. Many of the narcotics distributed by Defendant were counterfeit
 pills, and purchasers would have been unaware of the actual contents of the pills. TFO Roach
 testified the counterfeit pills looked identical to legitimate pharmaceuticals and were packaged
 similarly as well. TFO Roach testified that Defendant supplied the narcotics to the victim resulting
 in the overdose death in a hand-to-hand transaction. TFO Roach advised that Defendant continued
 selling narcotics to customers after the overdose death even though Defendant knew the narcotics
 resulted in the victim’s death. In addition, Defendant communicated with co-defendant Dockery,
 who was employed with the Plano Police Department, via text and telephone, in an effort to
 determine whether law enforcement knew of his involvement or was investigating the death.
 Defendant provided Dockery with the apartment number of the victim. TFO Roach testified that
 due to the nature of the drugs involved—counterfeit pills containing Fentanyl—and Defendant’s
 continued distribution of such counterfeit pills to users who are unaware of their counterfeit nature
 after the known overdose death of a consumer, Defendant poses a risk to the community.
 Moreover, Defendant has been supporting himself primarily through his drug transactions.

         TFO Roach estimated the Bussell DTO is responsible for the distribution of approximately
 3,000 Oxycodone pills per month and 2,000 (counterfeit) Adderall pills per month, which has been
 occurring for at least 18 months; TFO Roach testified this volume of pills constitutes in excess of
 5 kilograms of Fentanyl in regard to the Oxycodone pills and 5 kilograms of methamphetamine in
 regard to the Adderall pills. Multiple text messages between Defendant and other co-defendants
 and co-conspirators reflected his active and voluntary participation in the distribution of narcotics
 on behalf of the Bussell DTO. Upon search of Defendant’s home, Defendant was found to be in
 possession of two firearms (one loaded), Alprazolam pills, cocaine, marijuana, pure THC extract,
 psilocybin mushrooms, and Oxycodone pills (containing Fentanyl). Defendant also has prior
 criminal history, including charges for : (1) burglary of a vehicle; (2) possession of marijuana; (3)
 possession of marijuana (second instance); (4) driving while license invalid; and (5) possession of
 a controlled substance and possession of marijuana (third instance). While on probation for a
 previous crime, Defendant was engaged in the aforementioned drug trade. TFO Roach testified
 that another overdose death attributable to the Bussell DTO occurred within twenty-four hours
 prior to the instant detention hearing.

 Defendant’s Evidence Fails to Rebut the Presumption.

       Defendant did not call any witnesses. The Court finds the testimony elicited on cross-
 examination insufficient to rebut the presumption.

 CONCLUSION:

        Based on the allegations in the indictment, the evidence presented at Hearing, and the
 information in the Pretrial Services Report, the Court concludes as follows:

 (1)    The Indictment charges and evidence presented establishes that there is probable cause that
        Defendant committed the offenses with which he is charged, in violation of Titles
        21 U.S.C. § 841(a)(1), 18 U.S.C. § 2, 21 U.S.C. § 846, and 18 U.S.C. 924(c).
 (2)    Pursuant to 18 U.S.C. § 3142(e)(3)(A), a rebuttable presumption exists that no condition
Case 4:19-cr-00264-SDJ-KPJ Document 91 Filed 11/14/19 Page 6 of 6 PageID #: 534


       or combination of conditions will reasonably assure the safety of the community or
       Defendant’s appearance as required. See United States v. Trosper, 809 F.2d 1107, 1110
       (5th Cir. 1987) (holding the presumption was properly applied to defendant upon proof
       that he had been indicted).
 (3)   In addition to the presumption, the very nature of drug offenses constitutes a danger to the
       community, which may justify pretrial detention. United States v. Morales, No. 4:11CR3,
       2011 WL 3651355, at *3 (E.D. Tex. Aug. 19, 2011) (citing United States v. Royal, 759 F.
       Supp. 1238 (E.D. Tex. 1990)); see also United States v. Morris, 608 F. App’x 299 (5th Cir.
       2015) (citing United States v. Fortna, 769 F.2d 243 (5th Cir. 1985)); United States v.
       Mathes, 593 F. App’x 391, 392 (5th Cir. 2015); United States v. Alvarado, No. 2:17-CR-
       112-D, 2017 WL 5467686, at *3 (N.D. Tex. Nov. 14, 2017) (“In making its ultimate
       determination, ‘the court may still consider the finding by Congress that drug offenders
       pose a special risk of flight and dangerousness to society.’”); United States v. Anderson,
       No. 3:14-CR-210, 2014 WL 2764747, at *4 (N.D. Tex. June 18, 2014) (“The risk of
       continued narcotics trafficking on bail constitutes a risk to the community.”)

 (4)   Defendant has not rebutted the presumption that there is no condition or combination
       of conditions on which Defendant could be released that would reasonably assure that
       Defendant would not pose a danger to the community and/or that would reasonably assure
       his appearance at trial.
 (5)   Defendant is therefore ordered detained pending trial.
